Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00459-CR

                                     IN RE Johny Louise BARRIOS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: July 24, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a pro se petition for writ of mandamus, in which he complains the trial court

has failed to rule on certain pending pro se motions and he asks this court to direct “the State to

file [a] motion to dismiss [for] insufficient evidence.” Relator is represented by trial counsel

below; therefore, he is not entitled to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498

(Tex. Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se

mandamus petition will be treated as presenting nothing for this court’s review. See id.; see also

Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

Accordingly, relator’s pro se petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM
Do not publish

1
  This proceeding arises out of Cause No. 2018CR13171, styled The State of Texas v. Johny Louise Barrios, pending
in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.